                       1        Z. KATHRYN BRANSON, ESQ., Bar # 11540
                                LITTLER MENDELSON, P.C.
                       2        3960 Howard Hughes Parkway
                                Suite 300
                       3        Las Vegas, NV 89169-5937
                                Telephone:   702.862.8800
                       4        Fax No.:     702.862.8811
                                Email: kbranson@littler.com
                       5
                                Attorneys for Defendant
                       6        WALMART STORES INC.

                       7

                       8                                       UNITED STATES DISTRICT COURT
                       9                                              DISTRICT OF NEVADA
                    10

                    11         ESTRELLITA FRAN POWELL-
                               DEMISON,
                    12                                                             Case No. 2:19-cv-00905-GMN-BNW
                                                  Plaintiff,
                    13                                                             STIPULATION AND ORDER TO EXTEND
                               vs.                                                 BRIEFING DEADLINES OF MOTION TO
                    14                                                             DISMISS (ECF NO. 13) PENDING
                               WALMART STORES, INC. d/b/a                          DISMISSAL
                    15         WALMART, DOES I though X, inclusive,
                               and ROE CORPORATIONS I through X,
                    16         inclusive,

                    17                            Defendant.

                    18

                    19                Defendant WALMART STORES, INC. (“Defendant”) and ESTRELLITA FRAN POWELL-

                    20         DEMISON (“Plaintiff”), by and through their respective counsel of record, hereby stipulate and agree

                    21         to extend Plaintiff’s deadline to respond to Defendant’s Motion to Dismiss (ECF No. 13) in light of

                    22         the fact that the parties have reached a tentative resolution of all claims pending before this Court.

                    23         Specifically, the parties stipulate to extend the deadline for Plaintiff to file her opposition to

                    24         Defendant’s Motion to Dismiss.

                    25                The parties further stipulate and agree to file all papers necessary to dismiss and close this

                    26         matter by January 6, 2020, and that if this cannot be accomplished by that deadline, the parties will

                    27         submit a subsequent stipulation, though the parties anticipate that that will not be necessary. This is

                    28         the fourth request to extend Plaintiff’s filing deadline for her Opposition, and the first request to extend
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1       briefing deadlines to effectuate dismissal of this matter. The parties make this request in good faith

                       2       and not for the purpose of delay.

                       3       Dated: December 6, 2019                         Dated: December 6, 2019
                       4       Respectfully submitted,                           Respectfully submitted,
                       5

                       6       /s/ Kristina S. Holman, Esq.                      /s/ Z. Kathryn Branson, Esq.
                               KRISTINA S. HOLMAN                                Z. KATHRYN BRANSON, ESQ.
                       7       HOLMAN LAW OFFICE                                 LITTLER MENDELSON, P.C.
                       8       Attorney for Plaintiff                            Attorneys for Defendant
                       9       ESTRELLITA FRAN POWELL-DEMISON                    WALMART INC.

                    10

                    11
                                                                           IT IS SO ORDERED.
                    12
                                                                                       6 day of December, 2019.
                                                                           Dated this ____
                    13

                    14
                                                                           _____________________________________
                    15                                                     Gloria M. Navarro, District Judge
                                                                           UNITED STATES DISTRICT COURT
                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                               2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
